                    In The United States District Court
                  For the Eastern District of North Carolina
                              Western Division

United States of America,
   Plaintiff,
                                               Case No. 5:20-CV-20-D
v.                                             Case No. 5:17CR00316

Chad Eric Nutsch,
  Defendant.

                 ORDER GRANTING MOTION TO SEAL

     Before the Court is Chad Eric Nutsch's Motion to Seal Exhibit One.

After considering the matter, the motion will be GRANTED. The

proposed sealed exhibit contains sensitive financial, investigative and

grand jury information that should not be made available to the public.

     SO ORDERED. This J.n day of July 2020.




                                              JAES C. DEVER III
                                              United States District Judge




        Case 5:17-cr-00316-D Document 120 Filed 07/31/20 Page 1 of 1
